Citation Nr: 1101456	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  08-06 100	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from October 1961 to August 1962.

This appeal to the Board of Veterans Appeals (Board) arises from 
a February 2006 rating action that denied service connection for 
bilateral hearing loss and tinnitus.

By decision of May 2010, the Board remanded this case to the RO 
for further development of the evidence and for due process 
development.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes enhanced 
duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all notice 
and development action needed to fairly adjudicate the claims on 
appeal has not been accomplished.

Although the record contains correspondence from the RO to the 
Veteran in September 2005 addressing some VCAA notice and duty to 
assist provisions, the record does not include correspondence 
that sufficiently addresses the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to explain 
what evidence will be obtained by whom.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. 
Cir. 2003).  The RO's notice letter to the Veteran should explain 
that he has a full 1-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(amending the relevant statute to clarify that the VA may make a 
decision on a claim before the expiration of the 1-year VCAA 
notice period).  The RO's letter should ensure that he receives 
notice that meets the requirements of the decision of the U.S. 
Court of Appeals for Veterans Claims (Court) in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) (of which he was not 
previously notified).  

In his February 2007 Notice of Disagreement (NOD) and February 
2008 Substantive Appeal, the Veteran stated that he had undergone 
2 hearing tests wherein the examiner had opined that exposure to 
loud noise was most likely the cause of his hearing loss and 
tinnitus.  As the medical records of such evaluations would be 
helpful in resolving the claims on appeal, the Board finds that 
the RO should contact the Veteran and his representative and 
request him to furnish written authorization permitting the 
release to VA of any such medical records for consideration in 
these claims.  The Veteran should also be requested to furnish 
authorization permitting the release to the VA of all records of 
his hearing evaluations at The Center for Hearing and Balance 
Disorders (at either the Chesterfield or Bridgeton, Missouri 
office, as appropriate).  The RO should then obtain any 
additional evidence for which the Veteran provides sufficient 
information and authorization following the procedures prescribed 
in 38 C.F.R. § 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send the Veteran and his 
representative a letter that informs them 
of what kind of evidence is needed to 
substantiate his claims for service 
connection.  The letter should also request 
him to provide sufficient information, and 
if necessary, authorization, to enable the 
RO to obtain any additional pertinent 
evidence that is not currently of record.  

The RO should specifically request the 
Veteran to provide written authorization to 
enable the VA to obtain copies of the 
complete clinical records of all hearing 
evaluations (a) by the medical providers he 
referred to in his February 2007 NOD and 
February 2008 Substantive Appeal, and (b) 
at The Center for Hearing and Balance 
Disorders (at either the Chesterfield or 
Bridgeton, Missouri office, as 
appropriate).  

The RO should also explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit, and that he has a 
full 1-year period to respond (although the 
VA may decide the claim within the 1-year 
period).  The RO's letter should ensure 
that he receives notice that meets the 
requirements of the Court's decision in 
Dingess/Hartman (of which he was not 
previously notified).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159.  
All records and/or responses received 
should be associated with the claims 
folder.  

3.  If any records sought are not obtained, 
the RO should notify the appellant and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.
  
4.  To help avoid future Remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998).   

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority.             
 
6.  If any benefit sought on appeal remains 
denied, the RO must furnish the Veteran and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether any benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

